Citation Nr: 0002932	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 2, 1957 to May 1, 1958.  The appellant is the widow 
of the veteran.

This appeal arose from an April 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied entitlement to service 
connection for the cause of the veteran's death, finding that 
the evidence of record did not show the onset of carcinoma in 
service, nor did it show a positive relationship between the 
veteran's service-connected chronic pneumonitis with multiple 
abscesses of the right lung, with pulmonary fibrosis and the 
subsequent development of pulmonary carcinoma.  The RO 
confirmed and continued the denial of the benefit sought and 
issued the appellant supplemental statements of the case in 
November 1996 and January 1997.  In May 1997, the Board of 
Veterans' Appeals (Board) remanded this case for additional 
development, following which the RO continued to deny the 
benefit sought in June 1999.


FINDINGS OF FACT

1.  The veteran's cause of death, as noted on the death 
certificate, was cardiopulmonary arrest due to advanced lung 
carcinoma.

2.  Carcinoma of the left lung was not present in service.  

3.  Carcinoma of the left lung, first manifested many years 
after service, and is not etiologically related to the 
veteran's service-connected right chronic pneumonitis with 
multiple abscesses with pulmonary fibrosis.

4.  The veteran's service-connected chronic pneumonitis with 
multiple abscesses with pulmonary fibrosis did not cause or 
combine in any way to accelerate his death, nor did it render 
him materially less able of resisting the disease process 
causing death.


CONCLUSIONS OF LAW

1.  Carcinoma of the left lung was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

The death certificate noted that the cause of the veteran's 
death was cardiopulmonary arrest due to advanced lung cancer.  
No other diseases were listed as contributing to his death.  
At the time of his death, he was service-connected for 
chronic pneumonitis with multiple abscesses with pulmonary 
fibrosis, assigned a 10 percent disability evaluation.

The service medical records showed pulmonary fibrosis of the 
right mid-lung, etiology unknown.  However, there was no 
evidence of lung cancer.  A VA examination conducted in 
November 1958 contained a diagnosis of pulmonary fibrosis, 
etiology unknown and chronic pneumonitis with multiple 
abscesses of the right lung.  Again, no lung cancer was 
diagnosed.  Between October and November 1958, he was 
admitted to a private facility where he underwent a right 
middle lobe lobectomy.  The histologic diagnoses were chronic 
pneumonitis with multiple abscesses of the right middle lobe 
and atelectasis.  Lung cancer was not noted.

In 1973, the veteran was treated with radiation for Hodgkin's 
disease.  There was no subsequent recurrence.  In January 
1979, he was admitted for a myocardial infarction, for which 
he underwent coronary bypass graft surgery.

The veteran was examined by VA in September 1983.  He was 
diagnosed with status post right middle lobe lobectomy in 
1958 for chronic pneumonitis and multiple abscesses (no 
further recurrence since then and he was noted to be 
asymptomatic); status post myocardial infarction and coronary 
bypass graft surgery in 1978; status post Hodgkin's disease 
with radiation in 1973; and a history of a positive PPD test, 
with no signs or symptoms of active mycobacterial disease.

A May 1995 letter from Dr. Zellner stated the following:

We were saddened to hear of your husband's death.  
His severe underlying pulmonary disease undoubtedly 
contributed to his premature demise.  His treatment 
was compromised because of his underlying pulmonary 
problems, making surgical resection a less likely 
consideration.

His underlying pulmonary disease was not a 
precancerous condition, and, as best we can judge, 
there was no exposure to asbestos, nor was his 
malignancy related to asbestos exposure.

While he had a rather aggressive lung cancer, the 
fact that he had underlying lung disease, that was 
preexisting, made therapy more difficult and death 
occurred prematurely.

A copy of the terminal hospital report from November to 
December 1994 was then submitted.  This report noted that he 
had been recently diagnosed with small cell left lung cancer 
which was unresectable.  He was also noted to have had a 
melanoma removed from his wrist in March 1994; however, his 
lung tumor was more consistent with primary lung cancer 
rather than metastatic melanoma.  He was admitted due to 
worsening shortness of breath and diaphoresis.  He was 
treated with palliative radiation therapy and bronchodilator 
therapy.  It was commented that he had already had far 
advanced lung cancer at the time of his diagnosis, and his 
poor prognosis had been discussed with both the veteran and 
his wife.  It had been decided that he would be placed on a 
NO CODE status.  His condition gradually deteriorated, he 
lapsed into a coma and he died at 7:30 p.m. on December 2, 
1994.

This case was then referred to an independent VA specialist 
for review.  In June 1997, an opinion was rendered, after an 
extensive review of the claims folder, that "...after 
reviewing this chart I cannot find any evidence of a 
connection with the patient's death and his service-connected 
pulmonary disease."

After a careful review of the entire claims folder, it is 
found that entitlement to service connection for the cause of 
the veteran's death has not been established.  Initially, 
there is no objective evidence of record that carcinoma of 
the lung was present in service.  In fact, the first mention 
of this disease is the November to December 1994 terminal 
hospital report, which had noted that this was a "recent" 
diagnosis.  Therefore, the Board finds no direct service 
incurrence basis upon which to grant service connection for 
the veteran's death.

The Board has also considered the appellant's contention that 
the veteran's service-connected right chronic pneumonitis 
with multiple abscesses with pulmonary fibrosis either caused 
or contributed materially or substantially to cause his 
death.  Significantly, the death certificate made no mention 
of the service-connected condition playing any role in the 
cause of the veteran's death; nor did the terminal hospital 
report.  While a Dr. Zellner opined that the service-
connected condition had made treatment, particularly surgical 
resection, a less likely treatment consideration, the 
hospital report had clearly indicated that resection was not 
possible due to the far advanced state of the carcinoma.  No 
mention was made of the underlying pulmonary condition as 
playing any role in the course of treatment or in his death.  
Most importantly, following an extensive review of the claims 
folder, a VA examiner opined that there was no evidence of 
any connection between the patient's death and his service-
connected pulmonary disease.  Therefore, there is no 
objective evidence of record to substantiate the appellant's 
claim that the veteran's service-connected pulmonary 
condition was etiologically related to the cause of death or 
had contributed substantially to cause his death.  

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

